PER CURIAM:
John Walker appeals the district court’s order denying his motion for reconsideration of his 18 U.S.C. § 3582(c)(2) (2006) motion for a sentence reduction. On appeal, we confine our review to the issues raised in the Appellant’s brief. See 4th Cir. R. 34(b). Because Walker’s informal brief does not challenge the basis for the district court’s disposition, Walker has forfeited appellate review of the court’s order. In any event, the district court properly *347concluded that it lacked authority to consider Walker’s motion for reconsideration. See United States v. Goodwyn, 596 F.3d 233, 235-36 (4th Cir.2010) (holding that 18 U.S.C. § 3582 forbids ruling on motion to reconsider § 3582(c)(2) sentence reduction order). Accordingly, we affirm the district court’s judgment. We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before this court and argument would not aid the decisional process.

AFFIRMED.